UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer“ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[√ ] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of July 20, 2012, 105,231,593 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) – Three months ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) – Six months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows (Unaudited) – Six months ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 52 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 5. Other Information 53 Item 6. Exhibits 53 Signatures 54 Index to Exhibits 55 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for uncollectible accounts of $4,067 Unbilled revenue Costs in excess of billing Other current assets Total current assets Property and equipment Less accumulated depreciation Property and equipment, net Other assets: Equity investments Goodwill Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable Current maturities of long-term debt Total current liabilities Long-term debt Deferred tax liabilities Asset retirement obligations Other long-term liabilities Total liabilities Convertible preferred stock Commitments and contingencies Shareholders' equity: Common stock, no par, 240,000 shares authorized, 105,631 and 105,530 shares issued, respectively Retained Earnings Accumulated other comprehensive loss Total controlling interest shareholders' equity Noncontrolling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share amounts) Three Months Ended June 30, Net revenues: Contracting services $ $ Oil and gas Total net revenues Cost of sales: Contracting services Contracting services impairments — Oil and gas Oil and gas property impairments — Total cost of sales Gross profit Loss on sale of assets, net ) ) Ineffectiveness on oil and gas commodity derivative contracts — Selling and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Other income (expense), net ) Income before income taxes Provision for income taxes Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix Preferred stock dividends ) ) Net income applicable to Helix common shareholders $ $ Earnings per share of common stock: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted Total comprehensive income applicable to Helix common shareholders (Note 9) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share amounts) Six Months Ended June 30, Net revenues: Contracting services $ $ Oil and gas Total net revenues Cost of sales: Contracting services Contracting services impairments — Oil and gas Oil and gas property impairments — Total cost of sales Gross profit Loss on sale of assets, net ) (6 ) Ineffectiveness on oil and gas commodity derivative contracts — Selling and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Loss on early extinguishment of long-term debt ) — Other income (expense), net ) Income before income taxes Provision for income taxes Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix Preferred stock dividends ) ) Net income applicable to Helix common shareholders $ $ Earnings per share of common stock: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted Total comprehensive income applicable to Helix common shareholders (Note 9) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income, including noncontrolling interests $ $ Adjustments to reconcile net income, including noncontrolling interests to net cash provided by operating activities: Depreciation and amortization Asset impairment charge and dry hole expense Amortization of deferred financing costs Stock-based compensation expense Amortization of debt discount Deferred income taxes Excess tax benefit from stock-based compensation Gain on investment in Cal Dive common stock — ) Loss on sale of assets, net 6 Loss on early extinguishment of debt — Unrealized gain and ineffectiveness on derivative contracts, net ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Other current assets ) Income tax payable ) Accounts payable and accrued liabilities ) ) Oil and gas asset retirement costs ) ) Other noncurrent, net ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Distributions (investments) from equity investments, net ) Proceeds from sale of Cal Dive common stock — Decrease in restricted cash Net cash used in investing activities ) ) Cash flows from financing activities: Extinguishment of Senior Unsecured Notes ) — Borrowings under revolving credit facility Repayment of revolving credit facility — ) Issuance of Convertible Senior Notes due 2032 — Repurchase of Convertible Senior Notes due 2025 ) — Proceeds from Term Loan A — Repayment of Term Loan ) ) Repayment of MARAD borrowings ) ) Deferred financing costs ) ) Repurchases of common stock ) ) Excess tax benefit from stock-based compensation ) ) Exercise of stock options, net and other Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Basis of Presentation and Recent Accounting Standards The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its majority-owned subsidiaries (collectively, "Helix" or the "Company"). Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated. These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (“SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles and are consistent in all material respects with those applied in our 2011 Annual Report on Form 10-K (“2011 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, statements of operations and comprehensive income, and cash flows, as applicable. The operating results for the three- and six-month periods ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.Our balance sheet as of December 31, 2011 included herein has been derived from the audited balance sheet as of December 31, 2011 included in our 2011 Form 10-K.These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2011 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format. In June 2011, the Financial Accounting Standards Board (“FASB”) issued amendments to disclosure requirements for presentation of comprehensive income.This guidance, effective retrospectively for the interim and annual periods beginning on or after December 15, 2011, requires presentation of total comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In December 2011, the FASB issued an amendment that deferred the presentation of reclassification adjustments for each component of accumulated other comprehensive income in both net income and other comprehensive income on the face of the financial statements. The implementation of the amended accounting guidance did not have a material impact on our consolidated financial position or results of operations. Note 2 – Company Overview We are an international offshore energy company that provides specialty services to the offshore energy industry, with a focus on our growing well intervention and robotics businesses.We also own an oil and gas business that is a prospect generation, exploration, development and production company.We utilize cash flow generated from our oil and gas production to support expansion of our well intervention and robotics businesses.Our Contracting Services are located primarily in the Gulf of Mexico, North Sea, Asia Pacific, and West Africa regions.Our oil and gas operations are located in the Gulf of Mexico. 7 Table of Contents Contracting Services Operations We seek to provide services and methodologies which we believe are critical to developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into four disciplines: well operations, robotics, subsea construction and production facilities.We have disaggregated our contracting services operations into two reportable segments: Contracting Services and Production Facilities.Our Contracting Services business includes the well operations, robotics and subsea construction activities.Our Production Facilities business includes our equity investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”), as well as our majority ownership of the Helix Producer I (“HP I”) vessel.It also includes the Helix Fast Response System (“HFRS”), which includes access to our Q4000 and HP I vessels.In 2011, we signed an agreement with Clean Gulf Associates ("CGA"), a non-profit industry group, allowing, in exchange for a retainer fee, the HFRS to be named as a response resource in permit applications to federal and state agencies, and making the HFRS available for a two-year term to certain CGA participants who have executed utilization agreements with us.In addition to the agreement with CGA, we currently have signed separate utilization agreements with 24 CGA participant member companies specifying the day rates to be charged should the HFRS be deployed in connection with a well control incident.The retainer fee for the HFRS became effective April 1, 2011. Oil and Gas Operations We began our oil and gas operations to achieve incremental returns, to expand our off-season utilization of our contracting services assets, and to provide a more efficient solution to offshore abandonment.We have evolved this business model to include not only mature oil and gas properties but also unproved and proved reserves yet to be explored and developed. Note 3 – Details of Certain Accounts Other current assets consisted of the following as of June 30, 2012 and December 31, 2011: June 30, December 31, (in thousands) Other receivables $ $ Prepaid insurance Other prepaids Spare parts inventory Current deferred tax assets Hedging assets Gas and oil imbalance Other Total other current assets $ $ Other assets, net, consisted of the following as of June 30, 2012 and December 31, 2011: June 30, December 31, (in thousands) Restricted cash $ $ Deferred dry dock expenses, net Deferred financing costs, net Intangible assets with finite lives, net Other Total other assets, net $ $ The increase subsequent to December 31, 2011 primarily reflects the costs associated with the completed regulatory dry docks for the Q4000 and Seawell in the first half of 2012. 8 Table of Contents Accrued liabilities consisted of the following as of June 30, 2012 and December 31, 2011: June 30, December 31, (in thousands) Accrued payroll and related benefits $ $ Royalties payable Current asset retirement obligations Unearned revenue Billing in excess of cost Accrued interest Hedging liability Gas and oil imbalance Other Total accrued liabilities $ $ Note 4 – Oil and Gas Properties We follow the successful efforts method of accounting for our interests in oil and gas properties. Under the successful efforts method, the costs of successful wells and leases containing productive reserves are capitalized.Costs incurred to drill and equip development wells, including unsuccessful development wells, are capitalized.Costs incurred relating to unsuccessful exploratory wells are charged to expense in the period in which the drilling is determined to be unsuccessful. Exploration and Other As of June 30, 2012, we capitalized approximately $32.8 million of costs associated with ongoing exploration and/or appraisal activities, including $26.9 million associated with our Danny II exploratory well at Garden Banks Block 506 (see below).Such capitalized costs may be charged against earnings in future periods if management determines that commercial quantities of hydrocarbons have not been discovered or that future appraisal drilling or development activities are not likely to occur. The following table details the components of exploration expense for the three- and six-month periods ended June 30, 2012 and 2011: Three Months Ended Six Months Ended June 30, June 30, Delay rental and geological and geophysical costs $ Impairment of unproved properties (1) — Dry hole expense (54 ) — (55 ) (9 ) Total exploration expense $ The amount recorded in the second quarter of 2011 reflects costs associated with a deepwater lease in which the term expired. Danny II We hold a 50% interest in the Danny II prospect at Garden Banks Block 506.The Danny II exploration well was drilled to a total depth of approximately 14,750 feet, in water depths of approximately 2,800 feet.Based on preliminary data, the well has encountered hydrocarbon pay and is expected to be predominately an oil producer.The well is currently being completed and is expected to be developed via a subsea tie back system to our 70% owned and operated East Cameron Block 381 platform. 9 Table of Contents Impairments We did not record any oil and gas property impairments during the three-month period ended June 30, 2012.We recorded impairment charges totaling $11.6 million associated with five of our Gulf of Mexico oil and gas properties during the three-month period ended June 30, 2011.There were no proved property impairments in the first quarter of 2012 or 2011. Asset retirement obligations The following table describes the changes in our asset retirement obligations (both current and long-term) since December 31, 2011 (in thousands): Asset retirement obligations at December 31, 2011 $ Liability incurred during the period Liability settled during the period ) Other revisions in estimated cash flows (1) Accretion expense (included in depreciation and amortization) Asset retirement obligations at June 30, 2012 $ The increased amount of these liabilities includes revisions to both non-producing and producing oil and gas properties.Increases to liabilities associated with non-producing properties include a corresponding cost of sales expense charge within our consolidated condensed statements of operations and comprehensive income while changes in estimates for producing properties are recorded as an increase to the related oil and gas properties property and equipment carrying costs included within our consolidated condensed balance sheet. In the second quarter of 2012, we recorded an expense charge of $6.9 million related to our only non-domestic oil and gas property, which is located in the North Sea.The charge reflects the increase in our estimated costs to complete our abandonment activities at this non-producing field.These activities are ongoing and are scheduled to be completed in the third quarter of 2012.In the second quarter of 2011, we recorded $11.1 million of expense charges to increase our asset retirement obligations related to five non-producing fields, including $4.1 million related to our oil and gas property located in the North Sea. Insurance On June 30, 2012, we obtained a hurricane catastrophic bond for the period from July 1, 2012 to June 30, 2013 and made a payment of $10.6 million.We will charge approximately $8.4 million of this payment to insurance expense in the third quarter of 2012 and $2.0 million in the fourth quarter of 2012 based upon the bond’s contractual intrinsic value at the end of each of those quarterly periods. Note 5 – Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of less than three months.We had restricted cash totaling $31.1 million at June 30, 2012 and $33.7 million at December 31, 2011,all of which consisted of funds required to be escrowed to cover the future asset retirement obligations associated with our South Marsh Island Block 130 field.We have fully satisfied the escrow requirements under the escrow agreement and may use the restricted cash for future asset retirement costs of the field.We have used a small portion of these escrowed funds to pay for the initial reclamation activities at the South Marsh Island Block 130 field.Reclamation activities at the field will occur over many years and will be funded with these escrowed amounts.These amounts are reflected in “Other assets, net” in the accompanying condensed consolidated balance sheets. 10 Table of Contents The following table provides supplemental cash flow information for the six-month periods ended June 30, 2012 and 2011 (in thousands): Six Months Ended June 30, Interest paid, net of capitalized interest $ $ Income taxes paid $ $ Non-cash investing activities for the six-month periods ended June 30, 2012 and 2011 included $37.8 million and $33.7 million, respectively, of accruals for capital expenditures.The accruals have been reflected in the accompanying condensed consolidated balance sheets as an increase in property and equipment and accounts payable. Note 6 – Equity Investments As of June 30, 2012, we had two investments that we account for using the equity method of accounting: Deepwater Gateway and Independence Hub, both of which are included in our Production Facilities segment. Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (”Enterprise”), formed Deepwater Gateway, each with a 50% interest, to design, construct, install, own and operate a tension leg platform production hub primarily for Anadarko Petroleum Corporation's Marco Polo field in the Deepwater Gulf of Mexico.Our investment in Deepwater Gateway totaled $95.0 million and $96.0 million as of June 30, 2012 and December 31, 2011, respectively (including capitalized interest of $1.4 million at June 30, 2012 and December 31, 2011).Our net distributions from Deepwater Gateway totaled $1.3 million and $3.4 million for the three- and six-month periods ended June 30, 2012, respectively. Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the "Independence Hub" platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.First production through the facility commenced in July 2007.Our investment in Independence Hub was $78.5 million and $79.7 million as of June 30, 2012 and December 31, 2011, respectively (including capitalized interest of $4.7 million and $4.9 million at June 30, 2012 and December 31, 2011, respectively).Our net distributions from Independence Hub totaled $0.6 million and $4.8 million in the three- and six-month periods ended June 30, 2012, respectively. As disclosed in our 2011 Form 10-K, we invested in an Australian joint venture that engaged in well intervention operations in the Southeast Asia region.At December 31, 2011, we fully impaired our investment in that joint venture (Note 7 of 2011 Form 10-K).In the first quarter of 2012, we recorded additional losses totaling $3.8 million related to our continued participation in the joint venture, including a $3.0 million negotiated exit fee.In April 2012, we paid this fee and exited the joint venture.In connection with our exit, we were entitled to 50% of certain of the net assets on hand at the time of our departure.We received approximately $3.7 million of proceeds for our pro rata portion of certain of the joint venture’s net assets, which was recorded as income in “Equity in earnings of investments” during the second quarter of 2012.We are no longer a participant in this Australian joint venture. 11 Table of Contents Note 7 – Long-Term Debt Scheduled maturities of long-term debt outstanding as of June 30, 2012 were as follows (in thousands): Term Loan (1) Revolving Credit Facility Senior Unsecured Notes Notes (2) MARAD Debt Notes (3) Total Less than one year $ $
